Citation Nr: 0903124	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-09 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Whether the appellant meets basic eligibility requirements 
for VA benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel






INTRODUCTION

The appellant reports that he served as a Guerrilla Unit 
soldier from 1964 to 1975, which qualifies as military 
service for VA purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 determination wherein 
the RO determined that the appellant did not meet the basic 
eligibility requirements for receipt of VA benefits.  


FINDING OF FACT

The appellant is not considered to have performed active 
military, naval or air services for purposes of VA benefits.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not 
been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.7, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
and assist the claimant in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. § 3.102, 3.156(a) 
and 3.159(b), 3.326(a) (2008).  The appellant admittedly was 
not provided the requisite VCAA notice prior to the initial 
adjudication of his claim.  However, compliance with the VCAA 
is not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).  In reviewing the issue of whether 
appellant, may be recognized as a veteran for VA purposes, 
the Board observes that the law and not the evidence is 
dispositive of the appellant's claim.  Valioa v. Principi, 17 
Vet.App. 299 (2003); Sabonis v. Brown, 6 Vet App 426, 430 
(1994).  Therefore, any deficiencies in VCAA notice are moot.

II.	Eligibility for VA Benefits
 
The appellant contends that his eligibility for VA benefits 
derives from his service in a Guerilla Unit (SGU) in Laos.

In a lay statement submitted in October 2006, the veteran 
asserted that he served in the Vietnam War, was compensated 
by the United States through a grant, and was promoted by the 
CIA.  His mission was to block the Ho Chi Minh Trail, guard a 
U.S. military radar located in the Phou Pha Thee Mountains, 
and rescue U.S. pilots who were shot down by the North 
Vietnamese soldiers.  The veteran asserts that he was shot 
during his service which has prohibited him from performing 
any physical activities or maintaining employment.  

Basic entitlement to compensation exists if the appellant is 
a veteran who is disabled as a result of personal injury or 
disease while in active service.  A "veteran" is an 
individual who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 U.S.C.A. §§ 101(2) (West 2002); 
38 C.F.R. § 3.1(d) (2008).  "Active military, naval, and air 
service" includes active duty in the Armed Forces.  38 
U.S.C.A. § 101(21); 38 C.F.R. § 3.6(a), (b).  The term 
"Armed Forces" means the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 U.S.C.A. § 101(10); 38 C.F.R. § 3.1(a).  This 
must be distinguished from service in the Lao National Army, 
despite the fact that Lao forces were providing support to 
the Armed Forces of the United States.  Such service is not 
recognized as active military, naval, or air service for the 
purposes of any law of the United States.  See 38 U.S.C.A. §§ 
106, 107. 

The VA may only accept evidence of service submitted by a 
claimant when (1) the evidence is a document issued by the 
service department; (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2008); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992) (limiting the type of evidence accepted to verify 
service dates).

In support of his claim, appellant submitted an October 2006 
letter from the United States Volunteers Reserved indicating 
his service with the SGU, a certificate from the Laos 
Veterans of America indicating service in the SGU from 1964 
to 1975, and two U.S. Congressional Commendations and 
Citations for Vietnam War Service in Laos dated May 1997 and 
May 1998.  Unfortunately, the VA may not accept any of these 
documents as proof of service in the United States military 
because they were not issued by the service department.  Id. 

None of the evidence submitted by the appellant meets the 
regulatory requirements to establish basic eligibility.  When 
the evidence submitted by the claimant does not meet the 
requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.  38 
C.F.R. § 3.203(c) (2008).  However, such a request is not 
warranted because the records submitted show that the 
appellant served in the GSU in Laos assisting the U.S. 
military during the Vietnam conflict.  While his assistance 
to the U.S. Armed Forces is appreciated, there is no 
indication that the appellant served in the U.S. Armed Forces 
as defined by law.  Service in the GSU in Laos does not fall 
under any of the recognized categories of active service.  38 
C.F.R. § 3.7 (2008).  

In this case, it is the law that is dispositive of the issue.  
Basic eligibility for VA benefits is precluded based on the 
appellant's lack of service with the U.S. Armed Forces.  
Therefore, entitlement to service-connected benefits is not 
warranted.  See Mason v. Principi, 16 Vet. App. 129, 131-32 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




ORDER

The appeal for basic eligibility for VA benefits is denied.






_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


